Citation Nr: 1546056	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  07-29 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In April 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in Roanoke, Virginia (a Travel Board hearing).  A transcript of the hearing has been associated with the electronic file on the Veterans Benefits Management System (VBMS).

In August 2013, the Board denied service connection for hypertension.  The Veteran appealed the Board's August 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2014 order, the Court vacated the Board's August 2013 decision pursuant to a Joint Motion for Remand (Joint Motion) and remanded the matter for additional development.  The underlying Joint Motion addressed how the Board (1) did not discuss whether VA was obligated to provide a VA medical examination to determine whether the Veteran's hypertension is related to in-service herbicide exposure as part of its duty to assist, (2) did not discuss the adequacy of a March 2013 VA addendum medical opinion that did not provide a rationale for the conclusion that in-service complaints of headache, dizziness, and elevated blood pressure were acute, self-limiting episodes, and (3) did not discuss the relevance of the June 1968 physical examination report showing elevated blood pressure fourteen months after service separation.  The parties to the Joint Motion directed the Board to request a supplemental medical opinion from the November 2011 VA medical examiner or, if unavailable, another VA medical professional.

In September 2014, the Board remanded the matter for the requested development.  An addendum medical opinion was prepared in October 2014.  After finding that the October 2014 addendum opinion was inadequate for rating purposes, the Board remanded the matter again in February 2015.  The development instructed by the February 2015 Board remand has been completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the February 2015 Board Remand directives is included in the Duties to Notify and Assist section below.  The Board has reviewed the electronic files on "Virtual VA" and VBMS, to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran has a current hypertension disability.

2.  Hypertension was not "noted" at service entrance and did not clearly and unmistakably preexist service.

3.  Symptoms of hypertension were not chronic in service, were not continuous after service separation, and did not manifest to a compensable degree within one year of service separation.

4.  The Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides during service.

5.  The current hypertension disability is not related to exposure to herbicides during service.

6.  The current hypertension disability is not proximately due to or permanently worsened beyond normal progression by the service-connected PTSD.

7.  The current hypertension disability is not related to service.




CONCLUSION OF LAW

The criteria for service connection for hypertension, including as a result of herbicide exposure in service and as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154(b), 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.

In an April 2007 letter, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim for service connection, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Although the April 2007 notice letter was not sent to the Veteran until after the initial denial of the claim in July 2006, any VCAA notice deficiency was cured by the April 2007 letter and subsequent readjudication of the case in an April 2013 supplemental statement of the case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Mayfield, 499 F.3d at 1321.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service VA and private treatment records, VA examination reports and medical opinions, the April 2011 Board hearing transcript, and the Veteran's lay statements.

VA examined the claimed hypertension disorder in November 2011.  The November 2011 VA examiner interviewed the Veteran regarding past and present symptomatology, performed a physical examination and pertinent testing, and provided a medical opinion as to whether the claimed hypertension was at least as likely as not related to service.  As the November 2011 VA examiner did not reach all theories of entitlement to service connection that were raised by the Veteran, the matter was remanded for addendum medial opinions in February 2013, September 2014, and February 2015.  The November 2011 VA examiner subsequently prepared medical opinions in March 2013, October 2014, and March 2015 to address the other theories of service connection.  On review of the November 2011 VA examination report and the November 2011, February 2013, September 2014, and February 2015 VA medical opinions, the Board finds that the Veteran has been provided with an adequate VA examination and medical opinions to assist in determining the nature, extent, and etiology of the claimed hypertension disorder, and that and that no further examination or opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection - Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In this case, hypertension (as cardiovascular-renal disease) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply to this issue.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  Id.

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. 
§ 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, early onset peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  38 C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630 -41 (2003); 64 Fed. Reg. 59,232-43 (1999); 61 Fed. Reg. 57,586-89 (1996).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 312.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hypertension

The Veteran seeks service connection for a current hypertension disability.  In support of the claim, the Veteran has advanced several theories of entitlement, including that hypertension was caused by exposure to herbicides in Vietnam, and that hypertension preexisted service and was made worse by combat in Vietnam and by service-connected PTSD.

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  This must be confirmed by readings taken two or more times on at least three different days.  Id.

Initially, the Board finds that the Veteran has a current hypertension disability.  Hypertension is well demonstrated by the evidence of record, and was confirmed most recently in the March 2015 VA medical opinion.  

The Board next finds that hypertension was not "noted" at service entrance and that the lay and medical evidence is against finding that hypertension clearly and unmistakably preexisted service.  At service enlistment in June 1965, the Veteran's blood pressure was 140/86, and the Veteran denied any history of high blood pressure.  The record does not include any medical evidence prior to service of a hypertension diagnosis or high blood pressure.  For these reasons, the Board finds that the hypertension did not preexist service, and that the Veteran was in sound condition at service enlistment in June 1965.  See 38 U.S.C.A. § 1111 (West 2014). 

Presumptive Service Connection

On review of all the evidence, lay and medical, the Board finds that symptoms of hypertension were not "chronic" in service.  Service treatment records do not show any symptoms, complaints, or treatment related to hypertension or high blood pressure during service; however, the Veteran has testified in April 2011 that he was diagnosed with hypertension and treated at the 93rd Evacuation Hospital in Da Nang in 1966 during service.  See April 2011 Board hearing transcript at 3, 5-6.  Specifically, the Veteran reported that a routine medical examination during service revealed hypertension.  VA has been unsuccessful in obtaining records of such treatment, and has notified the Veteran as much pursuant to 38 C.F.R. § 3.159(e)(1).  

In this context, the Board notes that the Veteran filed a claim for service connection for hearing impairment in February 1970, and indicated that he was treated for left ear hearing impairment at the 93rd Evacuation Hospital in August 1966 - the same location of the purported treatment and diagnosis for hypertension - and January 1967.  The service treatment records, which appear to be complete, include an August 1966 physical profile from the 93rd Evacuation Hospital reflecting hearing impairment, but not hypertension or elevated blood pressure.  Moreover, the service treatment records include treatment for other injuries and disorders during service for which the Veteran did seek treatment; however, the remaining service treatment records do not include any complaints, symptoms, or treatment related to hypertension or high blood pressure.  

Hypertension or high blood pressure readings are the kind of disorder that would have been recorded in the service treatment records.  Blood pressure readings, similar to pulse and temperature readings, are commonly recorded even when seeking treatment for other disorders.  Just as the record reflects treatment for left ear hearing impairment, the service treatment records also include treatment for burning of the penis, abnormal urethral discharge, and additional complaints regarding the ears, but not for hypertension or high blood pressure.  As a result, the absence of any in-service complaints, symptoms, or treatment for hypertension or high blood pressure weighs against finding that hypertension was diagnosed in service, as reported by the Veteran.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

In July 1966, the Veteran endorsed having had a headache, and on separation examination in April 1967 the Veteran had a blood pressure reading of 132/74, below the threshold of hypertension.  The Veteran denied current symptoms and any history of dizziness, frequent severe headaches, and high blood pressure.

With regard to the Veteran's endorsement of an in-service diagnosis of hypertension, the Veteran is competent to report what he was told by a medical professional; however, the weight of the evidence shows that at service separation the Veteran was not hypertensive, based on diagnostic testing and his own contemporaneous in-service denial of high blood pressure.  While the Veteran now indicates that he was diagnosed with hypertension in 1966, on contemporaneous service separation examination in 1967, he specifically denied any history of high blood pressure, and the treatment record (for hearing impairment) from August 1966 at the 93rd Evacuation Hospital tends to show that the Veteran was not concurrently diagnosed with hypertension.  

The "Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms."  Barr, 21 Vet. App. 303.  Here, however, the Board weighs the Veteran's contemporaneous in-service affirmative endorsement of a lack of history of high blood pressure, as well as actual in-service blood pressure readings, against the more recent claim made for compensation purposes, of an in-service diagnosis, and finds the Veteran's 1967 denial of a history of hypertension to be more probative than his current endorsement of in-service diagnosis.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board's finding that a veteran was not credible because recent lay evidence about a wound in service was internally inconsistent with the veteran's contemporaneous lay statements that he had not received any wounds in service); see also Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).

The same is true of the Veteran's current endorsements of in-service headaches and dizziness, versus his affirmative denial of such symptoms at service separation.  See Curry v. Brown, 7 Vet. App. 59 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran; affirming Board decision that cited from McCormick on Evidence (3rd ed. 1984) for the proposition that "memory hinges on recency" and that earlier statements are generally more trustworthy than later ones); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (stating the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  For these reasons, the Board finds that the weight of the evidence shows that symptoms of hypertension were not chronic in service and that at separation the Veteran did not have hypertension, thus showing that hypertension did not become chronic during service.

The Board next finds that hypertension did not manifest to a compensable degree within one year of separation from service.  Following service separation in April 1967, a June 1968 private medical treatment record shows that the Veteran's blood pressure was 160/70.  The Board notes that, because systolic pressure was 160, the threshold of a compensable rating was reached.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  However, the presumptive provisions of 3.303(b) attach only where a chronic disease manifests to a compensable degree within one year of separation.  Here, the evidence shows that the Veteran's hypertension did not manifest to a compensable degree until one year and two months after separating from service.

The Veteran has testified and submitted written statements that he was denied employment with the Goodyear Tire and Rubber Company in March 1968, within one year of separation from service, due to high blood pressure and/or hypertension.  The Veteran has been consistent in this contention, and first discussed this history on VA examination in June 1970.  The Veteran indicated that after he was rejected he sought treatment from a private physician who prescribed him blood pressure medication.  While the Board finds the Veteran's contention to be credible, the fact that he was denied employment for hypertension does not establish that hypertension reached the level of a compensable disability under VA regulations.  Thus for the purposes of establishing that hypertension was sufficiently disabling within the presumptive time period, the Veteran's endorsed denial of employment in March 1968 does not establish that hypertension was 10 percent disabling within one year of separation from service, as such a general statement does not establish that diastolic pressure was predominantly 100 or more, or that systolic pressure was predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more with required continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  

While the Veteran is competent to report having been informed of a diagnosis of hypertension by a medical professional, in this case, the Veteran has not even stated that he was diagnosed by a medical professional in March 1968, only that he was denied employment.  Again, the report of denial of employment, absent evidence of the criteria used to deny such employment, and absent any evidence that there was medical examination or medical evidence upon which the company relied in denying employment, does not amount to a diagnosis of hypertension or evidence that hypertension had manifested to a compensable degree.

For the reasons outlined above, most notably the absence of objective medical evidence to show a diagnosis or treatment for hypertension or high blood pressure until over a year after service separation, and the denial of high blood pressure at service separation and a normal blood pressure reading during the service separation examination, the Board also finds that the weight of the evidence is against finding that symptoms of hypertension were continuous since service separation.  

As the weight of the evidence demonstrates no chronic symptoms of hypertension in service, no continuous symptoms of hypertension after service separation, and no manifestation of hypertension to a compensable degree within one year of service separation, the criteria for service connection for hypertension on a presumptive basis - more specifically, based on "chronic" in service symptoms, "continuous" post-service symptoms, or symptoms that manifest to a compensable degree within one year of service separation - are not met. 38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As for presumptive service connection based on exposure to herbicides, the Board finds that the Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides during service.  The DD Form 214 reflects service in Vietnam and receipt of the Combat Infantryman Badge.  As such, the Veteran is presumed to have been exposed to herbicides during service.

Hypertension is not among the disabilities recognized as having a statistically significant association with exposure to herbicides.  Presumptive service connection for hypertension based on herbicide exposure is not warranted because it is not part of the enumerated list of disabilities for which presumptive service connection based on herbicide exposure is permissible.  See 68 Fed. Reg. 27,630.  Service connection is not precluded, however, with proof of actual direct causation.  See Combee, 34 F.3d at 1042.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the current hypertension disability was not caused by exposure to herbicides during service.  In the October 2014 addendum opinion, the November 2011 VA examiner addressed whether it was at least as likely as not that the hypertension was caused by exposure to herbicides.  While the November 2011 VA examiner did not explicitly state an opinion, the November 2011 VA examiner cited the 2006 National Academy of Sciences report that placed hypertension in the category of "limited/suggestive evidence" of an association with herbicide exposure, which is the weakest positive association.  Given this categorization, the November 2011 VA examiner identified numerous risk factors and conditions associated with hypertension, including being overweight or obese, smoking, little or no exercise, high sodium intake, excessive alcohol consumption, ethnic background (darker skin), and family history of high blood pressure.  The November 2011 VA examiner indicated that the Veteran meets these risk factors, other than alcohol consumption and smoking.  

In sum, the November 2011 VA examiner stated that the Veteran has a high risk for hypertension.  The November 2011 VA examiner did not provide any statements or medical opinions to indicate that herbicide exposure was a more likely, or equally likely, cause of the current hypertension than the well-established non-service-related risk factors delineated in the discussion.  For these reasons, the Board finds that the current hypertension disability was not caused by herbicide exposure in service.  Because the preponderance of the evidence is against this theory of the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.



Secondary Service Connection

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the current hypertension disability is proximately due to or permanently worsened beyond normal progression by the service-connected PTSD.  In the October 2014 VA addendum opinion, the November 2011 VA examiner opined that the current hypertension is less likely than not due to or the result of the service-connected PTSD.  The November 2011 VA examiner reasoned that there was no supporting evidence for a causal association between PTSD and hypertension in this Veteran's case.  More specifically, the November 2011 VA examiner explained that the Veteran's psychiatric examinations were consistently free of depression, anxiety, agitation, hypomania, lability, or acute distress, and the PTSD symptoms that were present were not identified as a contributing cause of any of the elevated blood pressure readings of record.  

The November 2011 VA examiner also explained the relationship between high salt intake and hypertension and generally illustrated how hypertension is primarily based on physiological events pertaining to the anatomy of an individual rather than mental health conditions.  Moreover, the November 2011 VA examiner cited to a 2003 Australian National Heart Foundation report which suggested that there is no strong or consistent evidence for a causal association between coronary artery disease and chronic life events, work stress, patterns of hostility/anxiety disorders, or panic disorders.  The November 2011 VA examiner appeared to use this as evidence to support the same conclusion regarding a causal relationship between hypertension and those same stressors. 

In the March 2015 VA addendum opinion, the November 2011 VA examiner opined that the Veteran's essential hypertension was not and has not been permanently worsened in severity beyond its normal course by the service-connected PTSD.  The opinion was based on the Veteran's treatment records and the most up-to-date medical literature available to the November 2011 VA examiner, and incorporates the medical discussion ruling out a causal relationship between the PTSD and hypertension.  For these reasons, the Board finds that the current hypertension disability is not proximately due to or permanently worsened beyond normal progression by the service-connected PTSD.  Because the preponderance of the evidence is against this theory of the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Direct Service Connection

Lastly, the Board has considered whether the current hypertension is directly related to service.  Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat veterans, VA shall accept as sufficient proof of service-connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service connection for such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also 38 C.F.R. § 3.304(d).

38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

The Board finds that the Veteran engaged in combat with the enemy during service; however, while some symptoms of hypertension may be observable, the disease itself is not one which may be diagnosed merely through lay observation because only through the use of diagnostic testing can blood pressure be measured in such a way that the clinical diagnosis of hypertension may be verified, and only with a baseline measure of blood pressure readings is one able to compare subsequent readings to show a permanent increase in severity.  Layno, 6 Vet. App. 465.  The Veteran is competent to testify regarding stress, including the stressful events during combat, that may affect short-term high blood pressure, because stress is a condition observable through the senses.  Nonetheless, the Veteran's endorsement of onset or aggravation (permanent worsening) of hypertension during combat while in service are not competent to show a chronic disability of hypertension, and carry no probative value to show the stress caused or aggravated blood pressure in a sustained way to cause a subsequent diagnosis of chronic hypertension.  

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the current hypertension disability is related to service.  As outlined in the discussions above, the Veteran denied current symptoms or a history of high blood pressure at service separation in April 1967 and the contemporaneous service separation examination reflected a normal clinical evaluation of the heart and a blood pressure reading within normal limits.  The first evidence of hypertension - other than the purported in-service diagnosis of hypertension at the 93rd Evacuation Hospital in Da Nang in August 1966, which predated the subsequent denial of current symptoms or history of high blood pressure in April 1967 - is the Veteran's account of being denied employment in March 1968 due to hypertension; however, as noted above, absent any evidence that there was a medical examination or medical evidence upon which the company relied in denying employment, does not amount to a diagnosis of hypertension.

As to the private June 1968 examination showing elevated blood pressure, the November 2011 VA examiner explained that the June 1968 examination report is "silent for proper technique protocol and serial blood pressure evaluations which are the gold standards for diagnosis of hypertension."  See October 2014 addendum.  Also in the October 2014 addendum opinion, the November 2011 VA examiner explained that there are numerous factors that affect blood pressure during daily living, and that one high blood pressure reading is not enough to diagnose hypertension.  Moreover, in the contemporaneous June 1968 personal history record, the Veteran denied current symptoms or a history of high blood pressure.  
On review of all the medical evidence, the November 2011 VA examiner indicated that the first reliable diagnosis for hypertension was not until March 1970.  As pointed out by the November 2011 VA examiner, and now recognized by the Board, the Veteran filed a claim for service connection for left ear hearing impairment in February 1970, but did not at that time file a claim for service connection for hypertension.  The February 1970 claim for service connection for hearing loss demonstrates the Veteran's knowledge of the claims process and, in the context of the other evidence in the record, tends to weigh against the likelihood that a hypertension disorder existed in service or after service for which the Veteran believes to be related to service.  See Cromer, 19 Vet. App. 215.  The evidence of treatment for hearing loss at the 93rd Evacuation Hospital in August 1966 but not for hypertension - despite this being the same approximate date of the purported in-service hypertension diagnosis - further weighs against finding an in-service hypertension diagnosis.

The November 2011 VA examiner opined that it is less likely than not that the Veteran's hypertension was incurred in or caused by service.  While the November 2011 medical opinion did not contain a detailed rationale, the November 2011 VA examiner issued three subsequent addendum opinions in March 2013, October 2014, and March 2015 that reflect consideration of all the objective medical evidence in the claims file, the Veteran's statements, and up-to-date medical literature.  The November 2011 VA examiner outlined how the Veteran meets several risk factors for hypertension and has provided a detailed timeline of the hypertension symptoms as reported by the Veteran and reflected in the medical evidence.  The medical opinions have discussed the service treatment records, the early post-service treatment records, the relationship between hypertension and PTSD, and the relationship between hypertension and herbicide exposure.  In sum, the Board finds that the November 2011 VA examiner's medical opinion is based on a comprehensive review of the claims file and consideration of potential causes for hypertension, to include those causes that are well known and the causes asserted by the Veteran.  The Board finds the November 2011 VA examiner's opinion, as conveyed in opinions from November 2011, March 2013, October 2014, and March 2015 to be highly probative.

Although the Veteran has asserted several theories for why service connection for hypertension is warranted, the evidence does not demonstrate that the Veteran has the requisite medical expertise to render a competent medical opinion regarding the etiology of a complex cardiovascular disease such as hypertension.  Opinions as to relationship between hypertension and combat-stress, PTSD, and herbicide exposure involve an understanding of complex psycho-physiologic interactions between body systems, involve making findings based on medical knowledge and clinical testing results, and involve largely unseen systems processes and disease processes that are not observable by the five senses of a lay person.  See, e.g., Kahana, 24 Vet. App. at 438 (holding that ACL injury is "medically complex" so it was a Colvin violation for the Board to expect some documentation of ACL tear injury in the service treatment records); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a disorder capable of lay diagnosis); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").  In addition, while a medical opinion considers symptoms to help determine the dates of onset hypertension, a probative opinion is not based primarily on the reported symptoms that are capable of lay observation.  Consequently, the Veteran's purported opinions relating hypertension to service, to include herbicide exposure and service-connected PTSD, are not afforded any probative weight.

In summary, the weight of the evidence demonstrates no vascular injury or vascular disease during service; no chronic symptoms of hypertension manifested in service; no symptoms of hypertension continuously manifested since service; no hypertension manifested to a compensable degree within a year of service; no nexus relationship between hypertension and PTSD on either a causation or aggravation basis; and no nexus relationship between the Veteran's hypertension and service, to 




include presumed exposure to herbicides.  In consideration thereof, the Board finds that the preponderance of the evidence is against the claim under any of the service connection theories, and service connection for hypertension must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension, to include as due to herbicide exposure and as secondary to service-connected PTSD, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


